Citation Nr: 1316493	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a seizure disorder, secondary to service-connected chronic brain syndrome associated with brain trauma, major depressive disorder, and posttraumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his friend testified at a Board hearing at a hearing in Washington, DC in March, 2010.  This transcript has been associated with the file.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from January 2011 to January 2013.  In the February 2013 Supplemental Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from January 2011 to January 2013 were reviewed prior to the adjudication of the claim.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claim.

The case was brought before the Board in December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The case was most recently before the Board in October 2012 when it was remanded again to assist the Veteran with his claim, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in January 2013 for his seizure claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

Throughout the appeal period, the Veteran's seizure disorder have been manifested by a confirmed diagnosis of epilepsy with a history of seizures.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The notice requirements were met in this case by a letter sent to the Veteran in February 2001.  The February 2001 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2004 rating decision, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Veteran was not notified that the evidence must show an increase in severity of his service-connected disability to substantiate his claim for an increased evaluation.  However, at his March 2010 Board hearing the Veteran provided testimony indicating that he believed his disability had worsened.  This shows that he has actual knowledge of the type of evidence needed to substantiate his claim.  The Veteran has neither alleged nor proven that prejudice resulted from lack of proper VCAA notice, and therefore, the Board determines that none resulted.  See Shinseki, supra.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are associated with his claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in January 2013 to determine the severity of his seizure disorder.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the conclusions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was provided with a Board hearing in March 2010.  The issue on appeal was clearly set forth.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, the Veteran's representative thought that the report of a VA examination was missing and the undersigned requested that it be associated with the claims file.  The undersigned offered to hold the record open for an additional 30 days to allow the submission of evidence, but the Veteran and his representative responded in the negative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for a seizure disorder which has been evaluated as 10 percent disabling.  For the reasons discussed below, the Board finds that an increased rating is not warranted.

According to the applicable criteria, a 10 percent evaluation is warranted where there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent evaluation requires at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  A 40 percent evaluation requires at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation requires on average at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation requires on average at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly and a 100 percent evaluation requires on average at least 1 major seizure per month over the past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2012).

38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) defines a major seizure as being characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) defines a minor seizure as a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).

At his October 3, 2001 VA examination the Veteran reported having 2-3 seizures a month which consisted of generalized motor convulsions, loss of consciousness, and post-ictal lethargy and confusion.  The examiner noted an October 2000 EEG was normal.  The Veteran was diagnosed with posttraumatic seizure disorder, grand mal type.

In an October 23, 2001 VA treatment record the Veteran reported taking Depakote for his seizure disorder and mood swings.  In an October 24, 2001 VA treatment record the Veteran denied epilepsy or seizures.

In a January 2006 VA treatment record the Veteran reported a history of seizures following his car accident in service.  However, this condition was listed as resolved.

At his March 2010 Board hearing the Veteran testified that he had a seizure 1 to 2 months earlier and that his seizures were ongoing.  He also testified he had seizures approximately twice a month.  His friend testified that he had observed the Veteran's seizures and that his symptoms were worsening.  

In a March 2010 VA examination the Veteran did not reference having seizures, nor was a seizure disorder diagnosed.  In an October 2011 VA treatment record the Veteran's physician prescribed Depakote for his mood disorder.  Also in an October 2011 VA treatment record he denied having any active seizures.

The Veteran was afforded a VA examination in January 2013 for his seizure disorder.  The Veteran was considered not reliable to give his seizure history due to cognitive defects.  

The examiner found no evidence of documentation for treatment of an ongoing seizure disorder or a prescribed medication to help control a seizure disorder.  The Veteran was also not being followed by a neurologist for a seizure disorder.  Although the Veteran referenced ongoing seizures, there was no evidence of treatment in the clinic or emergency room for these.  Ultimately the examiner found no evidence of a seizure disorder.  An EEG was within normal limits, although it was noted these findings alone did not exclude a diagnosis of seizures.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  However, there is no evidence that the Veteran had at least 1 seizure in the previous 2 years, or at least 2 minor seizures in the previous 6 months.  Accordingly, a higher evaluation is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.7.  

The Board finds inconsistencies in the Veteran's statements as to whether he currently has seizures.  In one October 2001 VA treatment record the Veteran reported having 2-3 seizures a month, but in a later October 2001 VA treatment record the Veteran denied having seizures.  In January 2006 this condition was listed as resolved.  The Veteran testified in March 2010 that he experienced 2-3 seizures a month; however there is no medical evidence to support this testimony.  In October 2011 the Veteran again denied any active seizures.  

The Veteran did not report seizures at any medical appointments, nor was he prescribed medication to help control his seizures.  The Veteran has been treated on numerous occasions at the VA Medical Center (VAMC), however he has failed to report any instances of seizures, nor were any diagnosed.  The Veteran also is not being following by a physician at the VAMC, or a private physician, for his seizures.  The January 2013 VA examiner also determined the Veteran did not suffer from a seizure disorder.  Accordingly, the Board assigns the Veteran's statements little probative weight. 

As has been discussed, the Veteran, as a layman, is competent to report on that as to which he has personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Barr, supra.; 38 C.F.R. § 3.159(a)(2).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of a previously diagnosed seizure disorder, this falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.

A clinician, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints and the results of the objective examination in determining the overall severity of his seizure disorder.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The opinion of the January 2013 VA examiner is afforded more probative weight than the Veteran's lay assertions.  

An evaluation in excess of 10 percent for a seizure disorder is denied.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for increased evaluation must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his seizure disorder are that he was previously diagnosed with a seizure disorder and prescribed medication to help control his symptoms.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected seizure disorder is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

As discussed above, the Veteran has a 100 percent evaluation for chronic brain syndrome.  If a Veteran already has a 100 percent schedular disability, no additional payment of benefits for a TDIU are warranted.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley decision resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  Therefore, consideration of a TDIU is appropriate in this case.  

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's seizure disorder alone has caused unemployability.  At his March 2010 hearing, he testified that his chronic brain syndrome prevented him from working  Because there is no evidence of unemployability due to the seizure disorder, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to an evaluation in excess of 10 percent for a seizure disorder is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


